AO 245(` {Rev. llle t~’) Ainended Judgmenf in a Ci'imina| Case (NOTE: identify Changes with Astei"isks {*`))
S]icct |

UNITED STATES DISTRICT COURT

Southerii District of New Yoi‘k

UNITED STATES OF AMERICA AMENDED JUDGMENT IN A CRIMINAL CASE

v.
Case Nnmber; 82 11-cr-1054, 13-cr-862-1 (RJS)
USM Number: 92001-054

Pau| R. Na|ven and Ruben O|iva

Del`endant`s Attorney

Jose Evaristo Linares Casti||o

Date of Original Judgment: l 1/7/2016
(Or Dai't’ Ofi',u.r.' Ami’ildt’rl Judgmc’ni)
Reason for Amendment:
l:l Coircction o|`Scntcncc on Rcmi\nd ( l 8 U.S.C. 3742(|`)( l tend (2))
ij Reduetion oi`Senlcnce for Changed Circumstzinces {Fed. R. (`riiii.
P. 35(h))

1:| Con'eciion ol`Sentence by Scniencing Cnuii (ch. R. Ci'iin. P. 35(a)}

[:I Modit`tcation ot`Super\/ision Conditions (Ill U.S.C. §§ 3563(€) or 3583{e})
[:| Moditicaiion ol` imposed Tei'm ol` imprisonment for Exti'iioi~dinaiy and
Compc|ling Reasons ( l 8 U.S.C. §3582{<:){1))

[:| Modi|ication of |inposed Term ol` Impi'isoninent i`oi' Reti'oactive Ainendineiit(s)

i:l C`oii‘ectioii oi`S<-.‘ntcncc l`oi‘ Clcriczil Mistak<: (Fi.‘d. R. Crim. P. 36} m the Senlc“cing Guidc|incs ( 18 U'S'C' § 3582{€){2})

l:l Dii‘eel Motion to Di`strict Cnuii Pursuant l:l 28 U.S‘C. § 2255 or
|:| |3 U.S.C. § 3559{c}{”i')

l:l Modii`ication oi`Restitution Ordcr( 18 U.S.C`. § 3664)

THE DEFENDANT:
|:| pleaded guilty to count(s) _Sg ‘l_‘l_-q-l_QS_¢l_C§)t_m_t§ ‘l,_$_’,_§nd 3; agi _'l 3-Cf-862 COulitI_B

[:] pleaded nolo contendere to count(s)
Which was accepted by the court

]:| was found guilty on count(s) _ ____ _____ _ _ _ ____ _
after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Sectioii Nature of Oft`ense Offense Ended Count
21 USC 963, 960(b) Conspiracy to Import Cocaine into the United Siates 5/25!2012 31 Ct 1
21 USC 9603 Narco-Terrorism Conspiracy 5/25/2012 82 Ct 2
18 USC 23395 Consp. Prov_ Mat. Supp. & Res. to Des. For. Terror. Org. 5/25!2012 82 Ct 3

The defendant is sentenced as provided iii pages 2 through ___ _ 5 _ _ __ of this judgment 'l`he sentence is imposed pursuant to

the Sentencing Reform Act of 1984.
|:] The defendant has been found not guilty on count(s) _ _ _ _ ____

|Zl Count(s) A" _OEen Q_Qlfmts __ _ |:| is |:fare dismissed on the motion of the United States.

_ _ lt is ordered t_hat th_e defendant _inust notify the Uni_ted States Attor_ney for this district within 30 da s of any change of name, i'esidence,
or mailing address until_all fines restitutioii,_costs, and special assessments imposed by this judgment are fu ly paid. If ordered to pay restitution,
the defendant must notify the Court and Umted Slates attorney of material changes in economic circumstances

10/‘\6/2018

Diate of imposition of] iiment

Si_gi_tature o udg
Richard J. Su||ivan, U.S.D.J.
`iil§i§§§d_inie oi‘i'iiE§e _" _' ' "
10/16/2018

|o/|‘+ /|'¢'

AO 245(` (Re\: 112/131 Aiiiended Judgiiient in a (`riininal (`asc
Shcet IA (NOTE: ldi.‘iitif`y Cliiinges with Astei‘iskst*))

Judgmenli|)agc __2__ of 5

DEFENDANT; Jose Evaristo Linares Casti||o
CASE NUMBER: 32 11-cr-1054, 13-cr-862-1 (RJS)

ADDlTlONAL COUNTS OF CONVICTI()N

Title & Section Nature of Offense Offense Ended Count
18 USC 1956(h} Conspiracy to Commit Money Laundering 5!25/2015 130r862 Ct 3

AO 245C iRe\', llle 8) Amettdcd .}tidgiiient in a (`i'iiniiia| (`ase
Sheet 2 4 lniprisonment [NOTE: identify Changes with Astci‘ist<s (*))

 

.ltidgnicnt_l’agc ___ 3 of` 5

DEFENDANT: Jose Evaristo Linares Casti||o
CASE NUMBER: 82 11-cr-10541 13-cr-862-1 (RJS)

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of :

Time served.

l!l The court makes the following recommendations to the Bureau of Prisons:

Advise immigration officials of Defendant's medical needs and of any medication that he may require while in immigration
custody_

|:| The defendant is remanded to the custody of the United States Marshal.

|:| The defendant shall surrender to the Uni`ted States Marshal for this district:
l:l at I:l a.m. I:l p.m. on
l:\ as notified by the United States Marshal.

ij The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:l before 2 p.in. on

[:l as notified by the United States Marshal.

l:l as notified by the Probation or Pretrial Services Office.

RETURN
l have executed this judgment as follows:
Defeiidant delivered on _____ _ _ _ _ __ __ __ to
at _ _ _ _ _ with a certified copy ofthisjudgment.
uNiTEo sTATEs MRRSHAL _
By

DEPUTY tiNiri§o sTATEs MARsiiAL

AO 245(` (Rev. 021/181 Amciided judgment in a C`rimiiial Casc
Sheet 5 j (.`i'iininal Monetaiy Penalties lNOTE: ldcmit`y C`liangcs with Astci‘isl<:~ (*)1

tltidgment - l]age 4 <’f` ,, , 5
DEFENDANT: Jose Evaristo Linares Castil|o
CASE NUMBER: 82 11-cr-1054, 13-cr-862-1 (RJS)
CRIMINAL MONETARY PENALTIES

The defendant must pay the following total criminal monetary penalties under the schedule of payments on Slieet 6.

Assessment .]VTA Assessment* Fine Restitiition
'I`()TALS $ 400_00 $ $ $
l:l The determination of restitution is deferred until _ _ . An Ameiided Jndgniem iii a C)'i'mi`nai' Ccise (AO 245C) will be

entered after such determination
l:l The defendant shall make restitution (includiiig community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each pa ee shall receive an approximately ro oitioned _aynient, unless specified otherwise in
the priority order or percentage payment column elow. However, pursuant to 18 .S. . § 3664 1). all nonfederal victims must be paid

before the Uiiited States is paid.

Name of Payee Total Loss** Restitution Ordered Prioritv or Percentage
ToTALs s _ _ 0-00 $ , , mw 0-99

[| Restitution amount ordered pursuant to plea agreement 38

The defendant must pay interest on restitution and a fine of more than fi§2,5001 unless the restitution or fine is paid in full before the
fifteenth day after the date of thejudginentt pursuant to 18 U.S.C. § 3612(f). All ofthe payment options on Sheet 6 may be subject
to penalties for delinquency and defau]t, pursuant to 18 U.S.C. § 3612(g).

[] The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
|:1 the interest requirement is waived for |:| fine |j restitution

[l the interest requirement for the |:] fine l:l restitution is modified as follows:

* Justice for Victims of Traff`ickin 1 Act of 2015, P_ub. L. No. l 14-22. _ _ _
** I-`indings for the total amount o losses are re%téiéred under Chapters 109Aq l 10, l lUA. and 1 13A of Title 18 for offenses committed on or

after September 13, 1994` but before April 23. l

AO 245€ (Rev. 112/181 Ameridcd Judgment in a (`i'iininal (`asc
Sheet 6 _ Schcdule ol` Paymcnts (NOTE: ldcntit`y C`hangcs with Asterisl<s t*))

.ltidgiiiciit_Piigc _ _5 ot` __ 5

DEFENDANT: Jose Evaristo Linares Casti||o
CASE NUMBER: 82 11-cr-1054, 13-cr-862-1 (RJS)

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay1 payment of the total criminal monetary penalties shall be due as follows:
A § Lunip sum payment of $ due immediately, balance due

§ notlaterthan _ ___ __ __ __ ,or
§ iii accordance with § C, § D, § E, or § Fbelow;or

§ Payment to begin immediately (may be combined with § C, § D, or § F below); or

C § Payment in equal _ _ ___ (e.g.1 weekly, montlily, quarterly) installments of $ _ ___ __ over a period of
(e.g., months or years), to commence _ _ (e.g., 30 or 60 days) after the date of this judgment; or
D § Payment iii equal __ __ _ _ (e.g., weekly1 moiithly, quarterly) installments of 35 _ ___ over a period of
(e.g., months or years)1 to commence (e.g.. 30 or 60 days) after release from imprisonment to a
term ofsupervision; or
E § Payment during the term of supervised release will commence within __ (e.g., 30 or 60 days) after release from

imprisonmentl The court will set the payment plan based on an assessment of the defendants ability to pay at that tiine: or

F § Special instructions regarding the payment of criminal monetary penalties:

Uiil_ess the court has expressly ordered otli_erwise, if` this judgment imposes imprisonment1 payment of criminal monetagy penalties is due
during th_e period of imprisonment All criminal monetary penalties except those payments made through the Federal ureau of Prisons’
Inmate Financial Respoiisibility Program, are made to the c erk of the court_

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

|: Joiiit and Several

Defendant and Co-Defendant Names and Case Nunibers mic/riding defenders iiiiiiiber)_._ Total Ainount, .loint and Several Amount1
and corresponding payee, if appropriate

l:l The defendant shall pay the cost of prosecution.
l:| The defendant shall pay the following court cost(s):

ij The defendant shall forfeit the defendant`s interest in the following property to the Uiiited States:

See Consent F’re|iminary Order of Forfeiture issued 11/4!2016.

Paymeiits shall be applied in the followi{i/g__order: (l) assessmentt 21 restitution priiicipal` (3) restitution interest3 (4) fine principal, (5) fine
interest, (6) community restitutioii_ (7) 1 A assessnient, (8) pena ties_ and (9) costs, including cost of prosecution and court costs.

